Title: To James Madison from James Monroe, 30 June 1795
From: Monroe, James
To: Madison, James


Dear SirParis June 30. 1795.
I send herewith a copy of the constitution reported by the committee of 11. & which will be discussed in the course of a few days. A doubt arises with many upon the propriety of the executive organizn., & some wish and with a view of strengthening it that the number be reduc’d to 3—but this wod. certainly produce the opposit effect, for the annual rotation by the with-drawal of one & the speedy shift of all wh. wod. follow the change wod. in a great measure prevent the existence of an esprit de corps & that system of Executive operation, wh. the plan in the draft admits of: for with only three the preponderance of the legislature wod. be comple[te], especially when it is considered that they are to be elected by the legislature. For my own part however I do not think either plan really dangerous—but I wod. prefer having 6. members, changing 2. annually, the presiding members losing the right of voting. This wod. be safer upon every principle. But I have no time to criticise.
You will be surprised to hear that the only Americans whom I found here were a set of New England men connected with Britain and who upon British capital were trading to this country: that they are hostile to the French revolution is what you well know: but that they shod. be, thriving upon the credit which the efforts of others in other quarters gain the American name here you could not expect: that as such they should be in possession of the little confidence we had and give a tone to characters on our side of the Atlantick was still less to be expected. But such was the fact. With a few exceptions the other merchants are new made citizens from Scotland. Swan who is a corrupt unprincipled rascal had by virtue of being the agent of France and as we had no minister & he being tho (of the latter description) the only or most creditable resident American here had a monopoly of the trade of both countries. Indeed it is believed that he was connected with the agents on one side and the minister on the other. I mention this as a trait worthy your attention. You will confide the view to Mr. Jefferson only. But good may come from it, and especially if the allurement here will draw them off from the other side of the channel.
I candidly think if we bear this aggression from Engld. without an immediate decln., at least by the seizure of all her property, ships, certificates &ca, that our reputation is gone beyond recovery; most certainly it will be difficult & the work of time to recover it. We shall certainly lose our estimation here. If we were to take the measure suggested, of seizing British property, prohibiting the importation of her goods & which I wish was perpetual, laying hold of the posts, fitting out privateers &ca we shod. indemnify ourselves & incur but a trifling expence: for Britn. w⟨od.⟩ not land a single soldier on our coast & wod. be driven to extremities. But if we are amused we are deceived & will be despised. I am told that the most humiliating explanation & apology was made to Bernstoff for the measure at the moment the order was issued. But it is thought he will shew more decision & respect for the character of his country than to be the dupe of such finesse. Probably the same thing is done with us, but surely we are not sunk so low as to bear it. With great esteem & regard I am yr. friend & servant
Jas. Monroe.
 